Citation Nr: 0004969	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
November 1945 and active duty for training and inactive duty 
training in the Reserves from November 1945 to December 1972.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The RO denied entitlement to service 
connection for bilateral hearing loss.


FINDING OF FACT

Competent medical evidence of record links the veteran's 
bilateral hearing loss to noise exposure in service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991);  38 C.F.R. §§  3.6, 
3.303, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records of May 1943, prior to enlistment to 
active duty, show that the veteran underwent a physical 
examination for flying; and in July 1943 he underwent an 
enlistment examination.  Both reports show normal right and 
left ears.  Whispered voice of the right and left ears was 
20/20.  Examinations for flying conducted in October 1943, 
February 1944 and September 1944 showed no hearing deficits.  
Further, the separation examination in October 1945, noted no 
hearing abnormalities.  Whispered voice for the right and 
left ears was 15/15.

Reserve medical records show examinations for the purpose of 
annual flying class were conducted in April 1953, April 1959, 
and annually from May 1961 to April 1964, and March 1966 to 
April 1969 and March 1971; these records reveal no auditory 
acuity abnormalities.  There was, however, moderate high 
frequency hearing loss diagnosed in March 1965.

An April 1970 examination report for annual flying revealed 
that the veteran had a hearing deficit.  His audiometry test 
showed a 15 decibel loss in the 500 frequency, a 10 decibel 
loss in the 1000 frequency, a 30 decibel loss in the 2000 
frequency, a 50 decibel loss in the 3000 frequency, and a 25 
decibel loss in the 4000 frequency of the right ear.  It 
showed a 15 decibel loss in the 500 frequency, a 20 decibel 
loss in the 1000 frequency, a 15 decibel loss in the 2000 
frequency, a 35 decibel loss in the 3000 frequency, and a 25 
decibel loss in the 4000 frequency of the left ear.  High 
frequencies hearing loss was indicated.  In May 1972 
frequencies from 500 to 4000 showed less than a 40-decibel 
loss for both ears with the exception of a 40-decibel loss in 
the 3000 frequency shown for the right ear.

A post-service hearing evaluation conducted in September 1996 
showed a 05 decibel loss in the 500 frequency, a 05 decibel 
loss in the 1000 frequency, a 40 decibel loss in the 2000 
frequency, a 50 decibel loss in the 3000 frequency, and a 60 
decibel loss in the 4000 frequency of the right ear.  It 
showed a 05 decibel loss in the 500 frequency, a 10 decibel 
loss in the 1000 frequency, a 35 decibel loss in the 2000 
frequency, a 65 decibel loss in the 3000 frequency, and a 70 
decibel loss in the 4000 frequency of the left ear.

On examination in February1997 the veteran's ear canals were 
clear and not inflamed.  He was diagnosed with normal 
external auditory canals.  A hearing aid was prescribed.

In November 1997 the veteran filed an application for service 
connection for hearing loss.  He asserted that his hearing 
loss was due to flying in United States Air Force and Army 
aircraft during his 29 years and 7 months in the service.

VA audiological evaluation in January 1998 showed a 10 
decibel loss in the 500 frequency, a 05 decibel loss in the 
1000 frequency, a 50 decibel loss in the 2000 frequency, a 50 
decibel loss in the 3000 frequency, and a 60 decibel loss in 
the 4000 frequency of the right ear.  It showed a 15 decibel 
loss in the 500 frequency, a 10 decibel loss in the 1000 
frequency, a 40 decibel loss in the 2000 frequency, a 55 
decibel loss in the 3000 frequency, and a 60 decibel loss in 
the 4000 frequency of the left ear.  

Speech recognition was 94 percent in the right ear and 90 
percent in the left ear.  It was noted that the hearing tests 
were within normal limits through 1500 Hertz with a moderate 
to moderately severe sensorineural hearing loss (SNHL) of the 
right ear.  The left ear was within normal limits through 
1000 Hertz with a moderate to moderately severe SNHL in the 
higher frequencies.

In a March 1998 statement the veteran reported that his 
hearing loss was caused by exposure to loud continuous noise 
over extended periods of time.  He also stated that the only 
loud noise he has been exposed to over long periods of time 
was during his flying time in a military aircraft.

At his personal hearing in October 1998 the veteran testified 
that his low frequency range is excellent, but he has trouble 
hearing in the high frequency range, especially the voices of 
women and children.  Hearing Transcript (Tr.), pp. 1-2.  He 
stated that he has never had an ear disease.  Tr., p. 2.  He 
also testified that his job as a telephone engineer, which 
entailed putting up poles and cables, for 36 years, did not 
involve noise.  

The veteran further testified that the only time he was 
exposed to noise was on military aircraft.  Tr., p. 3.  He 
stated that he believes that his hearing loss was incurred in 
service because exposure to noise occurred during his flying 
time in the military.  He further stated that he flew during 
his reserve time, which was done, on active duty with active 
duty orders.  Tr., p. 3.  He also stated that his wife has 
told him that he speaks louder.  Tr., p. 6.



In a letter dated in October 1999 from Dr. S.W.V., it was 
noted that the veteran had multiple audiograms done over the 
last few decades revealing a progressive high frequency 
sensorineural hearing loss.  The physician stated that he 
feels that the veteran's hearing loss is probably due to many 
years of chronic noise exposure in aircraft.  The physician 
commented that the veteran would benefit from bilateral 
programmable hearing aids.

At his personal hearing in October 1999 the veteran testified 
that the medical information he has shows that his hearing 
loss is noise-induced.  Tr., p. 3.  He further testified that 
he was a navigator on aircrews the entire time he served in 
the military.  Tr., pp. 3, 4.  He stated that he did not have 
the benefit of earplug protection while flying in aircraft in 
the service.  Tr., p. 3.  He further stated that he first 
became aware of his hearing loss while in the reserves in 
1965.  Tr., pp. 5-6.  He testified that he first sought the 
use of hearing aids in 1997 when voices became inaudible.  
Tr., p. 6.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  VA benefits system requires more 
than just an allegation; the claimant must submit supporting 
evidence and the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131(West 
1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for disease, which is 
diagnosed after discharge from military service, when all the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
38 C.F.R. § 3.385 was promulgated to establish when a hearing 
"disability" is present within the meaning of 38 U.S.C.A. §§ 
1110 and 1131, and operates to establish whether measured 
hearing loss is a disability for which compensation may be 
paid.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a) (1999).

Active duty for training is full-time duty in the Armed 
Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c) (1999).

Inactive duty training means duty (other than full-time duty) 
prescribed for Reserves (including commissioned officers of 
the Reserve Corps of the Public Health Service) by the 
Secretary concerned under 37 U.S.C. 206 or any other 
provision of law.  38 C.F.R. § 3.6(d) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

At the outset, the Board finds that the veteran's claim for 
service connection for hearing loss disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
also Murphy, supra.  That is, the claim is not inherently 
implausible.  

In this regard, the Board notes that the veteran has 
submitted medical evidence of a current bilateral hearing 
loss disability which competent medical authority has 
directly linked to his military service.

The evidence shows that the veteran had no hearing deficits 
during active military duty.  The evidence further shows that 
the veteran served on active duty for training and inactive 
duty training as an aircraft navigator in the reserves for 
nearly 27 years.  Hearing loss was initially diagnosed on an 
annual flying examination conducted while the veteran was in 
the reserves in March 1965.  The diagnosis was moderate high 
frequency hearing loss.  Although hearing loss was diagnosed, 
the auditory threshold of both ears in each of the 
frequencies from 500 to 4000 showed a decibel loss of less 
than 40 and at least three of the frequencies were not 26 
decibels or greater.  See 38 C.F.R. § 3.385.  Therefore, for 
purposes of applying the law, the March 1965 diagnosis is 
insufficient for establishing a hearing loss disability in 
service.  (Conversion from American Standards Association 
(ASA) values to International Standards Organization (ISO) 
values has been considered).

However, the veteran was diagnosed with high frequency 
hearing loss in April 1970 and auditory test showed a right 
ear decibel loss greater than 40 in the 3000 frequency.  In 
May 1972 a right ear decibel loss of 40 in the 3000 frequency 
was shown.  This evidence is sufficient to establish that 
impaired hearing of the veteran's right ear was first shown 
in service.  Hearing impairment of the veteran's left ear was 
not shown in service, but, service connection for bilateral 
hearing loss may nonetheless be established in this case 
because the evidence shows that a bilateral hearing 
impairment was diagnosed after service and that such hearing 
impairment was incurred in service.  38 C.F.R. § 303.3(d) 
(1999).  

A January 1998 VA organic hearing loss examination report 
shows the veteran had moderately severe SNHL in the right and 
left ear.  Dr. S.W.V. acknowledged that the veteran's 
audiograms over the last few decades have shown a progressive 
high frequency sensorineural hearing loss and that the 
veteran's hearing loss was probably due to many years of 
chronic noise exposure in aircraft.  

The veteran testified that he did not have the benefit of 
earplugs while flying in aircraft in the service for more 
than 29 years.  In addition, he was not exposed to loud noise 
in his post-service job as a telephone engineer.  For the 
foregoing reasons, the Board finds that the veteran's 
bilateral hearing loss cannot satisfactorily be dissociated 
from his period of active duty for training, thereby 
warranting entitlement to a grant of service connection for 
bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

